PER CURIAM.
This case turns upon the question of fact whether certain notes signed by the directors of the corporation were, as between the parties, so intended to be and so treated as the indebtedness of the corporation that, when the then solvent corporation paid them out of its surplus profits, there was no implied contract on the part of the signers to repay these amounts to the corporation. The majority of the court concludes that no such implied contract arose. No object is seen in recording the exhaustive discussion and analysis of the proofs which have been necessary to reach this conclusion.
This result applies to the first two notes. The remaining three notes were paid under different conditions; but the directors have contributed and advanced more than enough to meet their liability on these later notes, if liability there was.
Accordingly, the decree of the District Court is affirmed.